Citation Nr: 9900507	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel



REMAND

The appellant served on active military duty from April 1944 
to May 1946.  

Numerous private and VA outpatient medical reports dated from 
July 1992 to April 1997 indicate treatment for various 
psychiatric problems, including generalized anxiety disorder, 
depression, and post-traumatic stress disorder.  

A VA examiner conducted an examination in December 1996 and 
gave a diagnosis of anxiety disorder not otherwise specified 
with depressive features.  The examiner noted in his 
objective findings that the appellant reported some post-
traumatic problems, but did not appear to have enough 
symptoms to meet the minimum DSM-III-R criteria for a 
diagnosis of post-traumatic stress disorder.  According to 
the examiner, the appellant appeared to have significant 
anxiety and depressive symptoms.  

On the other hand, in a letter dated in May 1997, Eduardo D. 
Plagata, M.D., stated that a Dr. Strickland had diagnosed the 
appellant with a post-traumatic stress disorder.  Dr. Plagata 
further stated that he agreed with the diagnosis of Dr. 
Strickland that the appellant could be suffering from 
post-traumatic stress disorder.  In a subsequent letter dated 
in April 1998, Dr. Plagata indicated that the appellant had 
post-traumatic stress disorder which was a result of serving 
his country in World War II.  

As these records illustrate, the appellant has received 
various diagnoses.  Given the discrepancies regarding the 
nature of the veterans psychiatric condition(s), and because 
a diagnosis is required under DSM IV, as well as under DSM 
III and DSM III-R, the Board finds that further evidentiary 
development is required.  See Karnas v. Derwinski, 1 Vet.App. 
308, 312-13 (1990) (when criteria for adjudging a claim 
change during the pendency of the claim, both sets of 
criteria must be examined, and those most favorable to the 
veterans claim must be applied); 38 C.F.R. § 4.125 (1998); 
38 C.F.R. § 4.125 (1996).  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The appellant should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
to identify all sources of treatment for 
post-traumatic stress disorder.  The RO 
should assist the appellant in accordance 
with 38 C.F.R. § 3.159 (1998).  

2.  The appellant should be afforded 
examination by a panel of two 
psychiatrists to determine whether he has 
a post-traumatic stress disorder.  The 
claims folder, and a copy of this remand, 
must be made available to the examiners.  
The appellant should be afforded 
psychological testing, especially any 
testing that may reveal pertinent 
information as to whether he has a 
post-traumatic stress disorder.  After 
receipt of the test results, and 
completion of a thorough psychiatric 
evaluation, the examiners should provide 
a consensus opinion as to whether the 
veteran has a post-traumatic stress 
disorder.  If so, the examiners should 
specify the factors relied upon to 
support the diagnosis and the specific 
stressor(s) which prompted the diagnosis.  
Consideration should include whether 
diagnostic criteria in DSM III, DSM III-
R, or DSM IV are met.  Karnas, supra.  
All findings, conclusions and opinions 
should be set forth in detail.  

3.  If additional evidentiary development 
is suggested by the examiners findings 
and conclusions, or lack thereof, the RO 
should take action accordingly.  
Thereafter, the RO should re-adjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case which contains all applicable 
laws and regulations not previously 
furnished and afforded a reasonable 
period of time in which to respond.  
Thereafter, the case, in accordance with 
current appellant procedures, should be 
returned to the Board for further 
appellate review.  

The purpose of this remand is to obtain clarifying evidence.  
No action is required of the appellant until he receives 
further notice.  By this remand, the Board intimates no 
opinion as to the final outcome of the appellants claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
